Citation Nr: 1033337	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased initial rating for the Veteran's 
service-connected posttraumatic stress disorder (PTSD), assigned 
a 50 percent rating prior to July 17, 2006, and a 70 percent 
rating thereafter.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In a March 2004 rating decision the, RO increased the rating for 
PTSD from 30 percent to 50 percent, effective from March 20, 
2003, the entirety of the period on appeal.  In an additional 
rating decision in March 2008, the RO again increased the 
Veteran's rating for posttraumatic stress disorder, this time 
from 50 percent to 70 percent, effective from July 17, 2006.  
Because these increases in the evaluation of the Veteran's 
posttraumatic stress disorder do not represent the maximum rating 
available for that condition, the Veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded the claim to the RO/AMC in June 2009 for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to July 17, 2006, the Veteran's PTSD was shown to be 
productive of occupational and social impairment with reduced 
reliability and productivity, and was not severe enough to cause 
occupational and social impairment with deficiencies in most 
areas.  

2.  Beginning July 17, 2006, the Veteran's posttraumatic stress 
disorder was shown to be productive of occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood, and was not severe 
enough to show total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 50 
percent for posttraumatic stress disorder for the period prior to 
July 17, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for the assignment of a rating in excess of 70 
percent for posttraumatic stress disorder for the period 
beginning July 17, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Before addressing 
the Veteran's claim on appeal, the Board is required to ensure 
that these obligations have been satisfied.  

A. Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, i.e., the "fourth element" notice.  See 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if provided, 
was inadequate or incomplete, such an error can be "cured" by 
providing any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  The notification obligation in this case was met by way 
of letters from the RO to the Veteran dated April 2003 and July 
2004.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The Board has construed this holding to extend to 
claims for increased evaluations.  The Veteran was not provided 
with notice regarding the disability rating and effective date 
elements of his claim for PTSD.  However, he was provided with 
this information in June 2007 and April 2009 letters that 
pertained to other issues not currently on appeal.  Further, this 
omission is not prejudicial to the Veteran because he was 
notified of the evidentiary requirements of an increased 
evaluation claim, specifically that he must show that his 
disability has become worse.  He was afforded examinations and 
offered an opportunity to submit evidence in support of his 
claim.  As will be discussed fully below, however, the evidence 
does not show that his PTSD symptoms meet the criteria for 
increased evaluations.  Therefore, any question as to what rating 
or effective date is assigned is moot for this issue.  The Board 
finds that the error was not prejudicial to the Veteran.   See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  The appeal for a higher initial 
rating originates, however, from the grant of service connection 
for this disabilities.  Consequently, Vazquez-Flores is 
inapplicable.

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA 
have been met with respect to the issues on appeal.  All 
available service treatment records (STRs) have been obtained and 
associated with the Veteran's claims folder.  Further, all 
relevant treatment records adequately identified by the Veteran 
have been procured and associated with his claims folder.  He has 
undergone VA examinations for his PTSD.  The RO also provided 
assistance to the Veteran as required under 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c), as indicated under the facts and 
circumstances of this case.  

This case was remanded in June 2009 so that the RO could obtain 
the Veteran's Social Security Administration (SSA) records.  The 
RO obtained them.  Thus, the Board is satisfied that there was 
substantial compliance with its June 2009 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

In addition, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order to 
fairly decide this appeal and has not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced the Veteran in the adjudication of 
his appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

II.  Increased Evaluation Claim

Essentially, the Veteran argues that the evaluations assigned for 
his service-connected PTSD do not accurately reflect the severity 
of his condition.  The Veteran first claimed entitlement to 
service connection for PTSD in March 2003.  In a May 2003 rating 
decision the RO granted entitlement to service connection for 
PTSD and assigned a 30 percent rating effective from March 20, 
2003, the date the Veteran first filed his claim.

The Veteran filed a Notice of Disagreement (NOD) with this 
initial rating in September 2003.  The RO issued an additional 
rating decision and Statement of the Case (SOC) in March 2004, 
increasing the Veteran's disability rating from 30 percent to 50 
percent, effective from March 20, 2003, the entire period on 
appeal.  The Veteran submitted a Substantive Appeal (VA Form 9) 
in April 2004, perfecting his appeal.  

In April 2008, the RO issued another rating decision, this time 
increasing the Veteran's disability rating for PTSD from 50 
percent to 70 percent, effective from July 17, 2006.  Following 
this decision, the case was referred to the Board for appellate 
review.  As discussed above, the Board remanded the claim to the 
RO/AMC in June 2009 for additional development. 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  While the Veteran's 
entire history is reviewed when assigning a disability 
evaluation, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of short 
and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.  
	
A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994).  
Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board notes 
that an examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered, but 
is not determinative in and of itself, of the percentage rating 
to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an inability 
to function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF score of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., avoiding friends, neglecting 
family, inability to work).  A GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job, etc.).  A GAF score of 51 to 60 is defined as 
moderate symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers). 

As a preliminary matter, the Board notes that there are two 
separate rating periods on appeal in this case: the 50 percent 
rating assigned prior to July 17, 2006; and the 70 percent rating 
assigned beginning on July 17, 2006.  

The relevant evidence of record in this case consists of VA 
treatment records, VA examination reports, statements from the 
Veteran, and Social Security Administration records.  

VA treatment records indicate that the Veteran was first 
diagnosed with PTSD in February 2003.  Records from that time 
indicate that the Veteran had a history of alcohol abuse.  

The Veteran was afforded a VA examination in May 2003, at which 
time he reported combat stressors while in Vietnam.  The Veteran 
reported nightmares and flashbacks.  He indicated that he has a 
tendency to isolate himself and stated that he was basically a 
loner.  The Veteran further indicated avoiding television shows 
and movies related to Vietnam.  He reported difficulty sleeping 
and hypervigilant behavior.  The examiner's diagnosis was PTSD, 
chronic and mild, with relationship difficulties and social 
isolation.  A GAF score of 61 was assigned.

Subsequent VA treatment records indicate continued and consistent 
individual and group mental health therapy.  A progress note from 
July 2003 indicates that the Veteran had a depressed mood, 
anhedonia, sleep and appetite disturbance, problems with 
concentration and short-term memory and fatigue.  The Veteran 
denied homicidal ideation or current psychotic symptoms, but 
endorsed occasional fleeting suicidal ideation without intent to 
plan.  PTSD, chronic and moderate was diagnosed, and a GAF score 
of 55 was assigned.  Additional treatment records from August 
2003 indicates similar symptomatology, as well as psychomotor 
agitation.  A GAF score of 51 was assigned at that time.   

VA treatment records from December 2003 indicate some subjective 
improvement in symptoms.  Occasional irritability and anxious 
mood were noted.  Mild anhedonia, early insomnia, impaired 
attention and concentration, mild fatigue, moderate psychomotor 
retardation and moderate psychomotor agitation were also noted.  
Homicidal and psychotic symptoms were absent, but the Veteran did 
endorse fleeting suicidal ideation without intent or plan.  A GAF 
score of 61 was assigned.  Treatment records from January 2004 
indicate strong subjective improvements, with symptoms of mild 
anhedonia, early insomnia, mildly impaired attention and 
concentration and mild fatigue.  Both homicidal and suicidal 
ideation were absent.  A GAF score of 68 was assigned.

Treatment records from March 2004 indicate that the reported 
continued ups and downs with regard to his PTSD and depressive 
symptoms.  He stated that overall he has maintained his 
improvement.  Fleeting suicidal ideation was reported, but the 
Veteran indicated that his had lessened and denied any intent to 
plan.  Homicidal ideation and psychotic symptoms were denied.  

In the Veteran's April 2004 Substantive Appeal he indicated that 
had difficulties in crowds and that his ability to get out of the 
house to go to work, shop, and go to church was adversely 
affected.  He also stated that he often became angry for no 
apparent reason and has thrown furniture due to anger.  

VA treatment records from August 2004 indicate a worsening of 
symptoms.  The Veteran reported experiencing a panic attack 
during a vacation and the examiner stated that he seemed euthymic 
with notable rapid speech pattern.  

In November 2004 the Veteran was afforded an additional VA 
examination.  During that examination the Veteran reported 
frequent intrusive thought and recollections about his military 
experiences in Vietnam.  He noted occasional nightmares and 
flashbacks, particularly when watching television showing war 
coverage.  The Veteran also reported isolating himself from 
others.  He indicated avoiding crowds and television shows and 
movies related to Vietnam.  He also noted an exaggerated startle 
response, feelings of alienation, an inability to trust others, 
feeling of depression, loss of interest in pleasurable 
activities, an inability to get emotional close to others, sleep 
disturbance, hypervigilance, difficulty concentrating, survivor 
guilt and rage.  The Veteran stated that he was retired, but 
denied any current social relationships, activities or leisure 
pursuits.  Upon mental status examination, the examiner indicated 
that thought processes and content were within normal limits.  
Delusions and hallucinations were absent and eye contact was 
good.  Behavior was appropriate and the Veteran denied suicidal 
or homicidal thought, ideation, plan, or intent.  The examiner 
found that the Veteran was able to maintain minimal personal 
hygiene and other basic activities of daily living.  The Veteran 
was fully oriented.  Long-term memory and judgment were intact, 
but short-term memory and concentration were impaired.  The 
examiner noted that the Veteran's mood was depressed, but impulse 
control was within normal limits.  A GAF score of 55 was assigned 
and the examiner stated that the Veteran had mild difficulty 
establishing and maintaining effective social and occupation 
relationships due to his PTSD.  

In a March 2005 statement from the Veteran he indicated having 
PTSD episodes in February 2005, for which he was hospitalized at 
the Tuscaloosa VA Medical Center for several days.  VA treatment 
records from February 17, 2005, indicate that the Veteran had an 
episode.  The treating psychologist indicated that the Veteran 
was unkempt and had been wearing the same clothes for several 
days.  Cognitively, the Veteran seemed more distracted, but no 
psychotic symptoms were reported or observed.  A GAF score of 45 
was assigned.  The Veteran was admitted for inpatient treatment 
the next day in order to stabilize his PTSD symptoms and was 
discharged on February 25, 2005.  Subsequent treatment records 
indicate that the Veteran resumed group and individual therapy.  
In March 2005, the Veteran was assigned a GAF score of 48.  

The Veteran has also submitted a July 2006 letter from a VA 
psychologist, Dr. W., which indicated that the Veteran had been 
diagnosed with severe PTSD.  The psychologist stated that this 
condition limited the Veteran ability to process work procedures 
required in competitive employment and indicated that the 
Veteran's ability to maintain prolonged focus and concentration 
was very poor.  He also indicated that the Veteran's emotional 
fluctuations and poor frustration tolerance likely prevented the 
Veteran was getting along with coworkers.   Dr. W.'s diagnostic 
impression was chronic PTSD.  He assigned a GAF score of 49 as of 
July 31, 2006.  Dr. W.'s letter was the basis for the Veteran's 
70 percent evaluation for PTSD.  

In February 2008, the Veteran was afforded an additional VA 
examination.  During that examination the Veteran reported 
consistent depression, but stated that his appetite was good and 
that he had not had any recent suicidal ideation, intent or plan.  
The Veteran stated that he was isolated, but that he does have a 
couple of friends that he talks to by phone.  He denied 
significant leisure interests.  The examiner stated that the 
Veteran was mildly impaired with regard to psychosocial 
functioning.  The examiner indicated that the Veteran was neatly 
groomed and appropriately dressed.  Psychomotor activity and 
speech were unremarkable.  The Veteran attitude was cooperative, 
friendly, and relaxed and affect was appropriate.  Mood was 
indicated to be dysphoric, but attention was intact and the 
Veteran was oriented to person, time and place.  Thought process 
and content were unremarkable and no delusions were indicated.  
Judgment was intact and no inappropriate behavior was noted.  
Sleep impairment was indicated, but the examiner stated that 
impulse control was good and that the Veteran was able to 
maintain minimum personal hygiene.  Short-term memory was mildly 
impaired.  The Veteran reported recurrent and intrusive 
distressing recollections and dreams of Vietnam and stated that 
he feels detached from others.  Irritability, outbursts of anger, 
hypervigilance and an exaggerated startle response were noted.  A 
GAF score of 52 was assigned.  The examiner did state that the 
Veteran was not unemployable due to PTSD symptoms alone.    

In accordance with the Board's June 2009 remand, the RO/AMC 
obtained the Veteran's Social Security Administration records.  
These records indicate a primary diagnosis of anxiety related 
disorders and a secondary diagnosis of affective/mood disorders.  
The findings are consistent with, and include, VA treatment 
records already discussed.  

The Board notes that separate ratings can be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  After careful review of the 
evidence, the Board concludes that prior to July 17, 2006, the 
Veteran's posttraumatic stress disorder was manifested by 
symptomatology most closely corresponding to a 50 percent rating.  
As discussed above, a 50 percent rating is warranted where 
symptoms result in occupational and social impairment with 
reduced reliability and productivity.  38 C.F.R. § 4.130.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  Id.  The 
level of occupational and social impairment due to a psychiatric 
disorder is the primary consideration in determining the severity 
of a psychiatric disorder for VA purposes and not all the 
symptoms listed in the rating criteria must be present in order 
for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002) (finding that symptoms contained in rating 
schedule criteria are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.").

The evidence of record indicates that prior to July 17, 2006, the 
Veteran's symptomatology included isolative behavior, nightmares, 
flashbacks, difficulty sleeping, hypervigilance, mild 
relationship difficulties, depressed mood, anhedonia, appetite 
disturbance, problems with concentration and short-term memory, 
fatigue, fleeting suicidal ideation without intent or plan, 
psychomotor agitation, irritability and anxiety.  No delusions or 
hallucinations were indicated and no homicidal or suicidal intent 
was indicated.  The Veteran was fully oriented, capable of 
maintaining adequate personal hygiene and able to accomplish 
basic activities of daily living.  Occasional fluctuation in 
symptomatology was indicates by the record and GAF scores ranged 
between 68 and 45.  Although his GAF score was at one point as 
low as 45, it was during a period of hospitalization, after which 
his GAF score consistently improved.  These findings are most 
consistent with a 50 percent determination, and so a rating in 
excess of 50 percent is not warranted for that period.  

As indicated above, the RO granted a rating of 70 percent 
effective from July 17, 2006.  Based on the evidence of record 
the Board finds that a rating in excess of 70 percent is not 
warranted for that time period.  The evidence of record, 
specifically the July 2006 letter from a VA psychologist, shows a 
substantial worsening in the Veteran's PTSD symptoms.  
Symptomatology from that period includes a limited ability to 
process work procedures, including difficulty with focus and 
concentration.  Emotional fluctuations and poor frustration 
tolerance causing social difficulties were also noted.  A GAF 
score of 49 was assigned.  

These findings most closely approximate those symptoms 
contemplated by a 70 percent rating, rather than findings 
contemplated by a 100 percent rating, including total 
occupational and social impairment.  Even though the Veteran is 
unemployed and was granted a total rating based on individual 
unemployability due to service-connected disability (TDIU) in a 
March 2008 rating decision there is no evidence of total social 
impairment.  The Veteran is able to maintain personal hygiene.  
He has a few friends with whom he periodically speaks to on the 
telephone.  He has been married to his current spouse for over 22 
years, and described their relationship as "very good" at his 
February 2008 VA examination.  He has not experienced delusions 
or hallucinations.  At his examinations, he acted appropriately, 
and has not been deemed a danger to himself or others.  He has 
not been disoriented to time and place.  While he does experience 
short-term memory loss, it is not so severe that  he cannot 
remember basic items such as the names of relatives or his own 
name.  Thus, symptoms consistent with a 100 percent evaluation 
are not shown.  38 C.F.R. § 4.130.  

For the reasons enumerated above, the Board is unable to find 
that the PTSD disability picture more nearly approximates the 
criteria for the next higher rating of 70 percent prior to July 
17, 2006, or the next higher rating of 100 percent from July 17, 
2006.  

III. Extraschedular Consideration 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected disorder.  
Fischer v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is marked interference 
with employment, or frequent periods of hospitalization, 
rendering impractical the application of the regular rating 
schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  The file does not show that the criteria for 
extraschedular rating apply to the Veteran's service-connected 
PTSD.  The Board notes that the Veteran has been unemployed, but 
this was taken into consideration in the assigned ratings and 
there is no evidence of frequent periods of hospitalization that 
would render the rating schedule impractical.  The effects of the 
Veteran's PTSD appear to be adequately contemplated by the 
50 percent rating assigned prior to July 17, 2006.

Furthermore, the Veteran was granted TDIU based on his service-
connected disability, effective from July 17, 2006.  Therefore, 
an extraschedular rating cannot be warranted for the period 
beginning July 17, 2006.  Accordingly, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See also 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In sum, the Board finds that ratings in excess of 50 percent for 
the Veteran's service-connected PTSD for the period prior to July 
17, 2006, and in excess of 70 percent thereafter, are not 
warranted. 


ORDER

Entitlement to an increased initial rating for the Veteran's 
service-connected posttraumatic stress disorder (PTSD), assigned 
a 50 percent rating prior to July 17, 2006, and a 70 percent 
rating thereafter, is denied.  



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


